258 Ga. 143 (1988)
368 S.E.2d 518
COOPER
v.
SWOFFORD et al.
44994.
Supreme Court of Georgia.
Decided March 17, 1988.
Reconsideration Denied April 6, 1988.
Michael J. Bowers, Attorney General, Mary Foil Russell, Assistant Attorney General, Bruce M. Edenfield, Special Assistant Attorney General, for appellant.
Paul A. Dietrick, for appellees.
Gene Mac Winburn, Kathleen Kessler, Thomas W. Bennett, *144 amici curiae.
MARSHALL, Chief Justice.
We granted certiorari in Swofford v. Cooper, 184 Ga. App. 50 (360 SE2d 624) (1987), to consider generally the distinction, if any, between the immunity afforded to the public treasury (called sovereign immunity) and that accorded to individual public agents (called official immunity); and any effect upon the latter of the waiver provisions as contemplated by Art. I, Sec. II, Par. IX of the Georgia Constitution of 1983 and statutory enactments thereunder.
Having heard the arguments and considered the record and briefs in this case, we find no error in the Court of Appeals' majority opinion, and therefore affirm.
Judgment affirmed. All the Justices concur.